648 S.E.2d 210 (2007)
In the Matter of E.F.S., Jr. appealed by State.
No. 285P06.
Supreme Court of North Carolina.
June 27, 2007.
Robert C. Montgomery, Special Deputy Attorney General, Kathleen U. Baldwin, Assistant Attorney General, Ben David, District Attorney, for State.
Staples Hughes, Appellate Defender, for E.F.S.

ORDER
Upon consideration of the petition filed by Attorney General on the 25th day of May 2006 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."